 

Exhibit 10.9

 



THE REGISTERED HOLDER OF THIS PURCHASE OPTION BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE OPTION EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE OPTION AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE OPTION FOR A
PERIOD OF 180 DAYS FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW) TO ANYONE OTHER
THAN (I) EARLYBIRDCAPITAL, INC. (“EBC”) OR AN UNDERWRITER OR SELECTED DEALER IN
CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF EBC OR
OF ANY SUCH UNDERWRITER OR SELECTED DEALER, EXCEPT IN ACCORDANCE WITH FINRA RULE
5110(G)(2). Additionally, pursuant to FINRA Conduct Rule 5110(g), the Purchase
Option (or the COMMON STOCK, RIGHTS and Warrants underlying this Purchase
Option) will not be the subject of any hedging, short sale, derivative, put or
call transaction that would result in the economic disposition of the securities
by any person for a period of 180 days immediately following the Effective Date.

 

THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO THE LATER OF THE CONSUMMATION
BY PENSARE ACQUISITION CORP. (“COMPANY”) OF A MERGER, SHARE EXCHANGE, ASSET
ACQUISITION, SHARE PURCHASE, RECAPITALIZATION, REORGANIZATION OR OTHER SIMILAR
BUSINESS COMBINATION WITH ONE OR MORE BUSINESSES OR ENTITIES (“BUSINESS
COMBINATION”) (AS DESCRIBED MORE FULLY IN THE COMPANY’S REGISTRATION STATEMENT
(DEFINED HEREIN)) AND JULY 27, 2018. VOID AFTER 5:00 P.M. NEW YORK CITY LOCAL
TIME, ON THE EXPIRATION DATE (DEFINED HEREIN).

 

FORM OF UNIT PURCHASE OPTION

 

FOR THE PURCHASE OF

 

UNITS

 

OF

 

PENSARE ACQUISITION CORP.

 

1.Purchase Option.

 

THIS CERTIFIES THAT, in consideration of $100.00 duly paid by or on behalf of
EarlyBirdCapital, Inc. to Pensare Acquisition Corp. (“Company”), _____________
(“Holder”), as registered owner of this Purchase Option, is entitled, at any
time or from time to time upon the later of the consummation of a Business
Combination or July 27, 2018 (“Commencement Date”), and at or before 5:00 p.m.,
New York City local time, on the five year anniversary of the effective date
(“Effective Date”) of the Company’s registration statement (“Registration
Statement”) pursuant to which Units are offered for sale to the public
(“Offering”), but not thereafter (“Expiration Date”), to subscribe for, purchase
and receive, in whole or in part, up to _____________ units (“Units”) of the
Company, each Unit consisting of one share of common stock of the Company, par
value $0.001 per share (“Common Stock”), one right (“Right(s)”) entitling the
Holder to receive one tenth (1/10) of a share of Common Stock upon consummation
of a Business Combination, and one-half of one warrant (“Warrant(s)”), each
whole warrant to purchase one share of Common Stock.  Each Right is the same as
the right included in the Units being registered for sale to the public by way
of the Registration Statement. Each Warrant is the same as the warrant included
in the Units being registered for sale to the public by way of the Registration
Statement (“Public Warrants”).  If the Expiration Date is a day on which banking
institutions are authorized by law to close, then this Purchase Option may be
exercised on the next succeeding day which is not such a day in accordance with
the terms herein. Notwithstanding anything to the contrary, neither this
Purchase Option nor the Warrants underlying this Purchase Option may be
exercisable after the five year anniversary of the Effective Date. During the
period ending on the Expiration Date, the Company agrees not to take any action
that would terminate the Purchase Option. This Purchase Option is initially
exercisable at $10.00 per Unit so purchased; provided, however, that upon the
occurrence of any of the events specified in Section 6 hereof, the rights
granted by this Purchase Option, including the exercise price per Unit and the
number of Units (and shares of Common Stock and Warrants) to be received upon
such exercise, shall be adjusted as therein specified. The term “Exercise Price”
shall mean the initial exercise price or the adjusted exercise price, depending
on the context.

 



 

 

 

2.Exercise.

 

2.1          Exercise Form. In order to exercise this Purchase Option, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Purchase Option and payment of the Exercise
Price for the Units being purchased payable in cash or by certified check or
official bank check. If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., New York City local time, on the Expiration
Date this Purchase Option shall become and be void without further force or
effect, and all rights represented hereby shall cease and expire.

 

2.2          Legend. Each certificate for the securities purchased under this
Purchase Option shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (“Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (“Act”) or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law.”

 

2.3          Cashless Exercise.

 



2.3.1           Determination of Amount. In lieu of the payment of the Exercise
Price multiplied by the number of Units for which this Purchase Option is
exercisable (and in lieu of being entitled to receive shares of Common Stock and
Warrants) in the manner required by Section 2.1, and subject to Section 6.1
hereof, the Holder shall have the right (but not the obligation) to convert any
exercisable but unexercised portion of this Purchase Option into Units
(“Cashless Exercise Right”) as follows:  upon exercise of the Cashless Exercise
Right, the Company shall deliver to the Holder (without payment by the Holder of
any of the Exercise Price in cash) that number of Units (or that number of
shares of Common Stock, Rights and Warrants comprising that number of Units)
equal to the number of Units to be exercised multiplied by the quotient obtained
by dividing (x) the “Value” (as defined below) of the portion of the Purchase
Option being converted by (y) the Current Market Value (as defined below).  The
“Value” of the portion of the Purchase Option being converted shall equal the
remainder derived from subtracting (a) (i) the Exercise Price multiplied by (ii)
the number of Units underlying the portion of this Purchase Option being
converted from (b) the Current Market Value of a Unit multiplied by the number
of Units underlying the portion of the Purchase Option being converted.  As used
herein, the term “Current Market Value” per Unit at any date means: (A) in the
event that the Units, Common Stock and Public Warrants are still trading, (i) if
the Units are listed on a national securities exchange or quoted on the OTC
Bulletin Board (or successor exchange), the average reported last sale price of
the Units in the principal trading market for the Units as reported by the
exchange, Nasdaq or the Financial Industry Regulatory Authority (“FINRA”), as
the case may be, for the three trading days preceding the date in question; or
(ii) if the Units are not listed on a national securities exchange or quoted on
the OTC Bulletin Board (or successor exchange), but is traded in the residual
over-the-counter market, the average reported last sale price for Units for the
three trading days preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; (B) in
the event that the Units are not still trading but the Common Stock and Public
Warrants underlying the Units are still trading, the aggregate of (i) the
product of (x) the Current Market Price of the Common Stock and (y) the number
of shares of Common Stock underlying one Unit (which shall include the portion
of a share of Common Stock the holder of a Unit would automatically receive in
connection with the Right included in each such Unit) plus (ii) the product of
(x) the Current Market Price of the Public Warrants and (y) the number of the
Warrants included in one Unit; or (C) in the event that neither the Units nor
Public Warrants are still trading, the aggregate of (i) the product of (x) the
Current Market Price of the Common Stock and (y) the number of shares of Common
Stock underlying one Unit (which shall include the portion of a share of Common
Stock the holder of a Unit would automatically receive in connection with the
Right included in each such Unit) plus (ii) the remainder derived from
subtracting (x) the exercise price of the Warrants multiplied by the number of
shares of Common Stock issuable upon exercise of the Warrants underlying one
Unit from (y) the product of (aa) the Current Market Price of the Common Stock
multiplied by (bb) the number of shares of Common Stock underlying the Warrants
included in each such Unit. The “Current Market Price” shall mean (i) if the
Common Stock (or Public Warrants, as the case may be) is listed on a national
securities exchange or quoted on the OTC Bulletin Board (or successor exchange),
the average reported last sale price of the Common Stock (or Public Warrants) in
the principal trading market for the Common Stock (or Public Warrants) as
reported by the exchange, Nasdaq or FINRA, as the case may be, for the three
trading days preceding the date in question; (ii) if the Common Stock (or Public
Warrants, as the case may be) is not listed on a national securities exchange or
quoted on the OTC Bulletin Board (or successor exchange), but is traded in the
residual over-the-counter market, the average reported last sale price for the
Common Stock (or Public Warrants) on for the three trading days preceding the
date in question for which such quotations are reported by the Pink Sheets, LLC
or similar publisher of such quotations; and (iii) if the fair market value of
the Common Stock cannot be determined pursuant to clause (i) or (ii) above, such
price as the Board of Directors of the Company shall determine, in good
faith.  In the event the Public Warrants have expired and are no longer
exercisable, no “Value” shall be attributed to the Warrants underlying this
Purchase Option or Common Stock issuable upon exercise of the Warrant.

 



2 

 

 

2.3.2           Mechanics of Cashless Exercise. The Cashless Exercise Right may
be exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Purchase Option with
the duly executed exercise form attached hereto with the cashless exercise
section completed to the Company, exercising the Cashless Exercise Right and
specifying the total number of Units the Holder will purchase pursuant to such
Cashless Exercise Right.

 

2.4          No Obligation to Net Cash Settle. Notwithstanding anything to the
contrary contained in this Purchase Option, in no event will the Company be
required to net cash settle the exercise of the Purchase Option or the Rights
and Warrants underlying the Purchase Option. The holder of the Purchase Option
and the Warrants underlying the Purchase Option will not be entitled to exercise
the Purchase Option or the Warrants underlying such Purchase Option unless it
exercises such Purchase Option pursuant to the Cashless Exercise Right or a
registration statement is effective, or an exemption from the registration
requirements is available at such time and, if the holder is not able to
exercise the Purchase Option or underlying Warrants, the Purchase Option and/or
the underlying Warrants, as applicable, will expire worthless.

 

3.            Transfer.

 

3.1          General Restrictions. The registered Holder of this Purchase
Option, by its acceptance hereof, agrees that it will not sell, transfer,
assign, pledge or hypothecate this Purchase Option (or the Common Stock, Rights
and Warrants underlying this Purchase Option) for a period of 180 days pursuant
to FINRA Conduct Rule 5110(g)(1) following the Effective Date to anyone other
than (i) EBC or an underwriter or selected dealer in connection with the
Offering, or (ii) a bona fide officer or partner of EBC or of any such
underwriter or selected dealer. Additionally, pursuant to FINRA Conduct Rule
5110(g), the Purchase Option (or the Common Stock, Rights and Warrants
underlying this Purchase Option) will not be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of the securities by any person for a period of 180 days immediately
following the Effective Date. On and after the 181st day following the Effective
Date, transfers to others may be made subject to compliance with or exemptions
from applicable securities laws. In order to make any permitted assignment, the
Holder must deliver to the Company the assignment form attached hereto duly
executed and completed, together with the Purchase Option and payment of all
transfer taxes, if any, payable in connection therewith. The Company shall
within five business days transfer this Purchase Option on the books of the
Company and shall execute and deliver a new Purchase Option or Purchase Options
of like tenor to the appropriate assignee(s) expressly evidencing the right to
purchase the aggregate number of Units purchasable hereunder or such portion of
such number as shall be contemplated by any such assignment.

 



3.2          Restrictions Imposed by the Act. The securities evidenced by this
Purchase Option shall not be transferred unless and until (i) the Company has
received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Act and
applicable state securities laws, the availability of which is established to
the reasonable satisfaction of the Company (the Company hereby agreeing that the
opinion of Graubard Miller shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to such
securities has been filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”) and compliance with
applicable state securities law has been established.

 



3 

 

 

4.            New Purchase Options to be Issued.

 

4.1           Partial Exercise or Transfer. Subject to the restrictions in
Section 3 hereof, this Purchase Option may be exercised or assigned in whole or
in part.  In the event of the exercise or assignment hereof in part only, upon
surrender of this Purchase Option for cancellation, together with the duly
executed exercise or assignment form and funds sufficient to pay any Exercise
Price (except to the extent that the Holder elects to exercise this Purchase
Option by means of a cashless exercise as provided in Section 2.3 above) and/or
transfer tax, the Company shall cause to be delivered to the Holder without
charge a new Purchase Option of like tenor to this Purchase Option in the name
of the Holder evidencing the right of the Holder to purchase the number of Units
purchasable hereunder as to which this Purchase Option has not been exercised or
assigned.

 

4.2           Lost Certificate. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Purchase Option and of reasonably satisfactory indemnification or the posting of
a bond, the Company shall execute and deliver a new Purchase Option of like
tenor and date. Any such new Purchase Option executed and delivered as a result
of such loss, theft, mutilation or destruction shall constitute a substitute
contractual obligation on the part of the Company.



 

5.            Registration Rights.

 

5.1           Demand Registration.

 



5.1.1           Grant of Right. The Company, upon written demand (“Initial
Demand Notice”) of the Holder(s) of at least 51% of the Purchase Options and/or
the underlying Units and/or the underlying securities (“Majority Holders”),
agrees to use its best efforts to register (the “Demand Registration”) under the
Act on one occasion, all or any portion of the Purchase Options requested by the
Majority Holders in the Initial Demand Notice and all of the securities
underlying such Purchase Options, including the Units, Common Stock, the
Warrants and the Common Stock underlying the Rights and Warrants (collectively,
the “Registrable Securities”). On such occasion, the Company will use its best
efforts to file a registration statement or a post-effective amendment to the
Registration Statement covering the Registrable Securities within sixty days
after receipt of the Initial Demand Notice and use its best efforts to have such
registration statement or post-effective amendment declared effective as soon as
possible thereafter. The demand for registration may be made at any time during
a period of five years beginning on the Effective Date.  The Initial Demand
Notice shall specify the number of shares of Registrable Securities proposed to
be sold and the intended method(s) of distribution thereof. The Company will
notify all holders of the Purchase Options and/or Registrable Securities of the
demand within ten days from the date of the receipt of any such Initial Demand
Notice. Each holder of Registrable Securities who wishes to include all or a
portion of such holder’s Registrable Securities in the Demand Registration (each
such holder including shares of Registrable Securities in such registration, a
“Demanding Holder”) shall so notify the Company within fifteen (15) days after
the receipt by the holder of the notice from the Company. Upon any such request,
the Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 5.1.4. The Company shall
not be obligated to effect more than one (1) Demand Registration under this
Section 5.1 in respect of all Registrable Securities.

 

5.1.2           Effective Registration. A registration will not count as a
Demand Registration until the registration statement filed with the Commission
with respect to such Demand Registration has been declared effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto.

 

5.1.3           Underwritten Offering. If the Majority Holders so elect and such
holders so advise the Company as part of the Initial Demand Notice, the offering
of such Registrable Securities pursuant to such Demand Registration shall be in
the form of an underwritten offering. In such event, the right of any holder to
include its Registrable Securities in such registration shall be conditioned
upon such holder’s participation in such underwriting and the inclusion of such
holder’s Registrable Securities in the underwriting to the extent provided
herein. All Demanding Holders proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Majority Holders.

 



4 

 

 



5.1.4           Reduction of Offering. If the managing underwriter or
underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other Common Stock or other securities which
the Company desires to sell and the Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Person has requested be included in
such registration, regardless of the number of shares held by each such Person
(such proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Common Stock or other securities that the Company desires to sell that can
be sold without exceeding the Maximum Number of Shares; (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Common Stock or other securities registrable
pursuant to the terms of the Registration Rights Agreement between the Company
and the initial investors in the Company and EBC (and/or its designees), dated
as of July 27, 2017 (the “Registration Rights Agreement” and such registrable
securities, the “Investor Securities”) as to which “piggy-back” registration has
been requested by the holders thereof, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares; and (iv) fourth, to the extent that the
Maximum Number of Shares have not been reached under the foregoing clauses (i),
(ii), and (iii), the Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares.

 

5.1.5           Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the underwriter or underwriters of their request to
withdraw prior to the effectiveness of the registration statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then the Company does not have to continue its obligations under
Section 5.1 with respect to such proposed offering.

 

5.1.6           Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the expenses of any legal
counsel selected by the Holders to represent them in connection with the sale of
the Registrable Securities, but the Holders shall pay any and all underwriting
commissions. The Company agrees to use its reasonable best efforts to qualify or
register the Registrable Securities in such states as are reasonably requested
by the Majority Holder(s); provided, however, that in no event shall the Company
be required to register the Registrable Securities in a state in which such
registration would cause (i) the Company to be obligated to qualify to do
business in such state, or would subject the Company to taxation as a foreign
corporation doing business in such jurisdiction or (ii) the principal
stockholders of the Company to be obligated to escrow their shares of Common
Stock of the Company. The Company shall use its best efforts to cause any
registration statement or post-effective amendment filed pursuant to the demand
rights granted under Section 5.1.1 to remain effective for a period of nine
consecutive months from the effective date of such registration statement or
post-effective amendment.

 



5 

 

 



5.2           Piggy-Back Registration.

 

5.2.1       Piggy-Back Rights. If at any time during the seven year period
commencing on the Effective Date the Company proposes to file a registration
statement under the Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for stockholders
of the Company for their account (or by the Company and by stockholders of the
Company including, without limitation, pursuant to Section 5.1), other than a
registration statement (i) filed in connection with any employee share option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to the holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing underwriter or underwriters, if any, of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
holders may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”). The Company shall cause such Registrable
Securities to be included in such registration and shall use its best efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an underwriter or
underwriters shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such Piggy-Back Registration.

 

5.2.2       Reduction of Offering. If the managing underwriter or underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with Common Stock, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the holders of Registrable Securities hereunder, the Registrable Securities as
to which registration has been requested under this Section 5.2, and the Common
Stock, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Number of Shares, then the Company shall include in
any such registration:



 

(a)           If the registration is undertaken for the Company’s account:
(A) first, the Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Common Stock or other securities, if any, comprised
of  Registrable Securities and Investor Securities, as to which registration has
been requested pursuant to the applicable written contractual piggy-back
registration rights of such security holders, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares; and (C) third, to the extent that the
Maximum Number of shares has not been reached under the foregoing clauses (A)
and (B), the Common Stock or other securities for the account of other persons
that the Company is obligated to register pursuant to written contractual
piggy-back registration rights with such persons and that can be sold without
exceeding the Maximum Number of Shares;

 

(b)           If the registration is a Demand Registration undertaken at the
demand of holders of Investor Securities, (A) first, the Common Stock or other
securities for the account of the demanding persons, Pro Rata, that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing
clause (A), the Common Stock or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares; (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Registrable Securities, Pro Rata,
as to which registration has been requested pursuant to the terms hereof, that
can be sold without exceeding the Maximum Number of Shares; and (D) fourth, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the Common Stock or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares; and

 



6 

 

 

(c)           If the registration is a Demand Registration undertaken at the
demand of persons other than either the holders of Registrable Securities or of
Investor Securities, (A) first, the Common Stock or other securities for the
account of the demanding persons that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (C) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (A) and (B),
collectively the Common Stock or other securities comprised of Registrable
Securities and Investor Securities, Pro Rata, as to which registration has been
requested pursuant to the terms hereof and of the Registration Rights Agreement,
as applicable, that can be sold without exceeding the Maximum Number of Shares;
and (D) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A), (B) and (C), the Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares.



 

5.2.3       Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the registration statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a registration statement at any time prior to the effectiveness of the
registration statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 5.2.4.

 

5.2.4       Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the expenses of any legal
counsel selected by the Holders to represent them in connection with the sale of
the Registrable Securities but the Holders shall pay any and all underwriting
commissions related to the Registrable Securities. In the event of such a
proposed registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than fifteen days written notice prior to
the proposed date of filing of such registration statement. Such notice to the
Holders shall continue to be given for each applicable registration statement
filed (during the period in which the Purchase Option is exercisable) by the
Company until such time as all of the Registrable Securities have been
registered and sold. The Holders of the Registrable Securities shall exercise
the “piggy-back” rights provided for herein by giving written notice, within ten
days of the receipt of the Company’s notice of its intention to file a
registration statement. The Company shall use its best efforts to cause any
registration statement filed pursuant to the above “piggyback” rights to remain
effective for at least nine months from the date that the Holders of the
Registrable Securities are first given the opportunity to sell all of such
securities.

 

5.3          General Terms.

 

5.3.1       Indemnification. The Company shall, to the fullest extent permitted
by applicable law, indemnify the Holder(s) of the Registrable Securities to be
sold pursuant to any registration statement hereunder and each person, if any,
who controls such Holders within the meaning of Section 15 of the Act or Section
20(a) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
against all loss, claim, damage, expense or liability (including all reasonable
attorneys’ fees and other expenses reasonably incurred in investigating,
preparing or defending against litigation, commenced or threatened, or any claim
whatsoever whether arising out of any action between the underwriter and the
Company or between the underwriter and any third party or otherwise) to which
any of them may become subject under the Act, the Exchange Act or otherwise,
arising from such registration statement but only to the same extent and with
the same effect as the provisions pursuant to which the Company has agreed to
indemnify the underwriters contained in Section 5 of the Underwriting Agreement
between the Company, EBC and the other underwriters named therein dated the
Effective Date. The Holder(s) of the Registrable Securities to be sold pursuant
to such registration statement, and their successors and assigns, shall
severally, and not jointly, indemnify the Company, its officers and directors
and each person, if any, who controls the Company within the meaning of Section
15 of the Act or Section 20(a) of the Exchange Act, against all loss, claim,
damage, expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which they may become subject under the Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holders, or their successors or assigns, in writing, for specific inclusion
in such registration statement to the same extent and with the same effect as
the provisions contained in Section 5 of the Underwriting Agreement pursuant to
which the underwriters have agreed to indemnify the Company.

  



7 

 

 

5.3.2       Exercise of Purchase Options. Nothing contained in this Purchase
Option shall be construed as requiring the Holder(s) to exercise their Purchase
Options or Warrants underlying such Purchase Options prior to or after the
initial filing of any registration statement or the effectiveness thereof.

 

5.3.3       Documents Delivered to Holders. The Company shall furnish EBC, as
representative of the Holders participating in any of the foregoing offerings, a
signed counterpart, addressed to the participating Holders, of (i) an opinion of
counsel to the Company, dated the effective date of such registration statement
(and, if such registration includes an underwritten public offering, an opinion
dated the date of the closing under any underwriting agreement related thereto),
and (ii) if such registration statement is filed in connection of an
underwritten public offering, a “cold comfort” letter dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, a letter dated the date of the closing under the
underwriting agreement) signed by the independent public accountants who have
issued a report on the Company’s financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities. The Company shall
also deliver promptly to EBC, as representative of the Holders participating in
the offering, the correspondence and memoranda described below and copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit EBC, as representative of the
Holders, to do such investigation, upon reasonable advance notice, with respect
to information contained in or omitted from the registration statement as it
deems reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable times
and as often as EBC, as representative of the Holders, shall reasonably request.
The Company shall not be required to disclose any confidential information or
other records to EBC, as representative of the Holders, or to any other person,
until and unless such persons shall have entered into reasonable confidentiality
agreements (in form and substance reasonably satisfactory to the Company), with
the Company with respect thereto.

 

5.3.4       Underwriting Agreement. The Company shall enter into an underwriting
agreement with the managing underwriter(s), if any, selected by any Holders
whose Registrable Securities are being registered pursuant to this Section 5,
which managing underwriter shall be reasonably acceptable to the Company. Such
agreement shall be reasonably satisfactory in form and substance to the Company,
each Holder and such managing underwriters, and shall contain such
representations, warranties and covenants by the Company and such other terms as
are customarily contained in agreements of that type used by the managing
underwriter. The Holders shall be parties to any underwriting agreement relating
to an underwritten sale of their Registrable Securities and may, at their
option, require that any or all the representations, warranties and covenants of
the Company to or for the benefit of such underwriters shall also be made to and
for the benefit of such Holders. Such Holders shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters except as they may relate to such Holders and their intended
methods of distribution. Such Holders, however, shall agree to such covenants
and indemnification and contribution obligations for selling stockholders as are
customarily contained in agreements of that type used by the managing
underwriter. Further, such Holders shall execute appropriate custody agreements
and otherwise cooperate fully in the preparation of the registration statement
and other documents relating to any offering in which they include securities
pursuant to this Section 5. Each Holder shall also furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities.

 



8 

 

 

5.3.5       Rule 144 Sale. Notwithstanding anything contained in this Section 5
to the contrary, the Company shall have no obligation pursuant to Sections 5.1
or 5.2 to use its best efforts to obtain the registration of Registrable
Securities held by any Holder (i) where such Holder would then be entitled to
sell under Rule 144 within any three-month period (or such other period
prescribed under Rule 144 as may be provided by amendment thereof) all of the
Registrable Securities then held by such Holder, and (ii) where the number of
Registrable Securities held by such Holder is within the volume limitations
under paragraph (e) of Rule 144 (calculated as if such Holder were an affiliate
within the meaning of Rule 144).

 

5.3.6       Supplemental Prospectus. Each Holder agrees, that upon receipt of
any notice from the Company of the happening of any event as a result of which
the prospectus included in the registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder’s
receipt of the copies of a supplemental or amended prospectus, and, if so
desired by the Company, such Holder shall deliver to the Company (at the expense
of the Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

6.            Adjustments.

 

6.1          Adjustments to Exercise Price and Number of Securities. The
Exercise Price and the number of Units underlying the Purchase Option shall be
subject to adjustment from time to time as hereinafter set forth:

 

6.1.1       Share Dividends - Split-Ups. If after the date hereof, and subject
to the provisions of Section 6.3 below, the number of outstanding shares of
Common Stock is increased by a share dividend payable in Common Stock or by a
split-up of Common Stock or other similar event, then, on the effective date
thereof, the number of shares of Common Stock underlying each of the Units
purchasable hereunder shall be increased in proportion to such increase in
outstanding shares. In such case, the number of shares of Common Stock, and the
exercise price applicable thereto, underlying the Warrants underlying each of
the Units purchasable hereunder shall be adjusted in accordance with the terms
of the Warrants.

 

6.1.2       Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.3, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of Common Stock or
other similar event, then, on the effective date thereof, the number of shares
of Common Stock underlying each of the Units purchasable hereunder shall be
decreased in proportion to such decrease in outstanding shares. In such case,
the number of shares of Common Stock, and the exercise price applicable thereto,
underlying the Warrants underlying each of the Units purchasable hereunder shall
be adjusted in accordance with the terms of the Warrants.

  

6.1.3       Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Common Stock other than a
change covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par
value of such Common Stock, or in the case of any merger or consolidation of the
Company with or into another corporation (other than a consolidation or merger
in which the Company is the continuing corporation and that does not result in
any reclassification or reorganization of the outstanding Common Stock), or in
the case of any sale or conveyance to another corporation or entity of the
property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the Holder of this Purchase
Option shall have the right thereafter (until the expiration of the right of
exercise of this Purchase Option) to receive upon the exercise hereof, for the
same aggregate Exercise Price payable hereunder immediately prior to such event,
the kind and amount of shares or other securities or property (including cash)
receivable upon such reclassification, reorganization, merger or consolidation,
or upon a dissolution following any such sale or transfer, by a Holder of the
number of shares of Common Stock of the Company obtainable upon exercise of this
Purchase Option and the underlying Rights and Warrants immediately prior to such
event; and if any reclassification also results in a change in Common Stock
covered by Section 6.1.1 or 6.1.2, then such adjustment shall be made pursuant
to Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions of this Section
6.1.3 shall similarly apply to successive reclassifications, reorganizations,
mergers or consolidations, sales or other transfers.

 



9 

 

 

6.1.4       Changes in Form of Purchase Option. This form of Purchase Option
need not be changed because of any change pursuant to this Section, and Purchase
Options issued after such change may state the same Exercise Price and the same
number of Units as are stated in the Purchase Options initially issued pursuant
to this Agreement. The acceptance by any Holder of the issuance of new Purchase
Options reflecting a required or permissive change shall not be deemed to waive
any rights to an adjustment occurring after the Commencement Date or the
computation thereof.

 

6.2          Substitute Purchase Option. In case of any consolidation of the
Company with, or merger of the Company with, or merger of the Company into,
another corporation (other than a consolidation or merger which does not result
in any reclassification or change of the outstanding Common Stock), the
corporation formed by such consolidation or merger shall execute and deliver to
the Holder a supplemental Purchase Option providing that the holder of each
Purchase Option then outstanding or to be outstanding shall have the right
thereafter (until the stated expiration of such Purchase Option) to receive,
upon exercise of such Purchase Option, the kind and amount of shares and other
securities and property receivable upon such consolidation or merger, by a
holder of the number of shares of Common Stock of the Company for which such
Purchase Option might have been exercised immediately prior to such
consolidation, merger, sale or transfer. Such supplemental Purchase Option shall
provide for adjustments which shall be identical to the adjustments provided in
Section 6. The above provision of this Section shall similarly apply to
successive consolidations or mergers.

 

6.3          Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of shares of Common Stock
or Rights or Warrants upon the exercise of the Purchase Option, nor shall it be
required to issue scrip or pay cash in lieu of any fractional interests, it
being the intent of the parties that all fractional interests shall be
eliminated by rounding any fraction up or down to the nearest whole number of
Warrants, Rights or shares of Common Stock or other securities, properties or
rights (or as otherwise provided pursuant to the Warrants Agreement and Rights
Agreement, as the case may be).

 

7.            Reservation and Listing. The Company shall at all times reserve
and keep available out of its authorized but unissued Common Stock, solely for
the purpose of issuance upon exercise of the Purchase Options or the Rights and
Warrants underlying the Purchase Option, such number of shares of Common Stock
or other securities, properties or rights as shall be issuable upon the exercise
thereof. The Company covenants and agrees that, upon exercise of the Purchase
Options and payment of the Exercise Price therefor, all shares of Common Stock
and other securities issuable upon such exercise shall be duly and validly
issued, fully paid and non-assessable and not subject to preemptive rights of
any stockholder. The Company further covenants and agrees that upon exercise of
the Warrants underlying the Purchase Options and payment of the respective
Warrant exercise price therefor, all shares of Common Stock and other securities
issuable upon such exercise shall be duly and validly issued, fully paid and
non-assessable and not subject to preemptive rights of any stockholder. As long
as the Purchase Options shall be outstanding, the Company shall use its best
efforts to cause all (i) Units and Common Stock issuable upon exercise of the
Purchase Options (including the Common Stock underlying the Rights), (ii)
Warrants issuable upon exercise of the Purchase Options, (iii) Common Stock
issuable upon conversion of the Rights included in the Units issuable upon
exercise of the Purchase Option and (iv) Common Stock issuable upon exercise of
the Warrants included in the Units issuable upon exercise of the Purchase Option
to be listed (subject to official notice of issuance) on all securities
exchanges (or, if applicable on the OTC Bulletin Board or any successor trading
market) on which the Units, the Common Stock or the Public Warrants issued to
the public in connection herewith may then be listed and/or quoted.

 

8.           Certain Notice Requirements.

 

8.1          Holder’s Right to Receive Notice. Nothing herein shall be construed
as conferring upon the Holders the right to vote or consent as a stockholder for
the election of directors or any other matter, or as having any rights
whatsoever as a stockholder of the Company. If, however, at any time prior to
the expiration of the Purchase Options and their exercise, any of the events
described in Section 8.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale. Such notice shall
specify such record date or the date of the closing of the transfer books, as
the case may be. Notwithstanding the foregoing, the Company shall deliver to
each Holder a copy of each notice given to the other stockholders of the Company
at the same time and in the same manner that such notice is given to the
stockholders.

 



10 

 



 

8.2          Events Requiring Notice. The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of retained earnings, as indicated by the accounting treatment of such
dividend or distribution on the books of the Company, or (ii) the Company shall
offer to all the holders of its Common Stock any additional shares of the
Company or securities convertible into or exchangeable for shares of the
Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or merger) or a sale of all or substantially all of its
property, assets and business shall be proposed.

 

8.3          Notice of Change in Exercise Price. The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section 6
hereof, send notice to the Holders of such event and change (“Price Notice”).
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s President and Chief Financial Officer.

 

8.4          Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase Option,
to the address of such Holder as shown on the books of the Company, or (ii) if
to the Company, to the following address or to such other address as the Company
may designate by notice to the Holders:

 

Pensare Acquisition Corp.

1720 Peachtree Street

Suite 629

Atlanta, GA 30309

Attn: Darrell J. Mays

Email: dm@pensaregrp.com

 

9.            Miscellaneous.

 

9.1          Amendments. The Company and EBC may from time to time supplement or
amend this Purchase Option without the approval of any of the Holders in order
to cure any ambiguity, to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provisions herein, or to
make any other provisions in regard to matters or questions arising hereunder
that the Company and EBC may deem necessary or desirable and that the Company
and EBC deem shall not adversely affect the interest of the Holders. All other
modifications or amendments shall require the written consent of and be signed
by the party against whom enforcement of the modification or amendment is
sought.

 

9.2          Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.

 

9.3          Entire Agreement. This Purchase Option (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Option) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 



11 

 



 

9.4          Binding Effect. This Purchase Option shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Purchase
Option or any provisions herein contained. 

 

9.5          Governing Law; Submission to Jurisdiction. This Purchase Option
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without giving effect to conflict of laws. The Company
hereby agrees that any action, proceeding or claim against it arising out of, or
relating in any way to this Purchase Option shall be resolved through final and
binding arbitration in accordance with the International Arbitration Rules of
the American Arbitration Association (“AAA”).  The arbitration shall be brought
before the AAA International Center for Dispute Resolution’s offices in New York
City, New York, will be conducted in English and will be decided by a panel of
three arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought.  The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators.  The Company hereby appoints, without power of
revocation, Greenberg Traurig, LLP, Met Life Building, 200 Park Avenue, New
York, NY 10166, Fax No.: (212) 801-6400, Attn: Alan I. Annex, Esq., as agent to
accept and acknowledge on its behalf service of any and all process which may be
served in any arbitration, action, proceeding or counterclaim in any way
relating to or arising out of this Purchase Option.

 

9.6          Waiver, Etc. The failure of the Company or the Holder to at any
time enforce any of the provisions of this Purchase Option shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Option or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Option. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Option shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach or non-compliance.

 

9.7          Execution in Counterparts. This Purchase Option may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

9.8          Exchange Agreement. As a condition of the Holder’s receipt and
acceptance of this Purchase Option, Holder agrees that, at any time prior to the
complete exercise of this Purchase Option by Holder, if the Company and EBC
enter into an agreement (“Exchange Agreement”) pursuant to which they agree that
all outstanding Purchase Options will be exchanged for securities or cash or a
combination of both, then Holder shall agree to such exchange and become a party
to the Exchange Agreement.

  

[Signature Page Follows]

 



12 

 

  

IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the 27th day of July, 2017.

 



  PENSARE ACQUISITION CORP.         By: /s/ Darrell J. Mays     Name: Darrell J.
Mays     Title: Chief Executive Officer

 



[Signature Page to Unit Purchase Option] 



 

 

 



 

Form to be used to exercise Purchase Option:

 

Pensare Acquisition Corp.



1720 Peachtree Street



Suite 629



Atlanta, GA 30309



Attn: Darrell J. Mays

 

Date:_________________, 20___ 

 

The undersigned hereby elects irrevocably to exercise all or a portion of the
within Purchase Option and to purchase ____ Units of Pensare Acquisition Corp.
and hereby makes payment of $____________ (at the rate of $10.00 per Unit) in
payment of the Exercise Price pursuant thereto. Please issue the securities as
to which this Purchase Option is exercised in accordance with the instructions
given below.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase
_________ Units purchasable under the within Purchase Option by surrender of the
unexercised portion of the attached Purchase Option (with a “Value” based of
$_______ based on a “Market Price” of $_______). Please issue the securities
comprising the Units as to which this Purchase Option is exercised in accordance
with the instructions given below.

 

  NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the purchase option in every particular, without
alteration or enlargement or any change whatever.

  

Signature(s) Guaranteed:



  THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15).

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name



  (Print in Block Letters)

 

 

Address 

 

 



 

 



 

Form to be used to assign Purchase Option:

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Purchase Option):

 

FOR VALUE RECEIVED,______________________________________________ does hereby
sell, assign and transfer unto_____________________ ______________________ the
right to purchase __________ Units of Pensare Acquisition Corp. (“Company”)
evidenced by the within Purchase Option and does hereby authorize the Company to
transfer such right on the books of the Company.

 

Dated: ___________________, 20__

 

  Signature     NOTICE:  The signature to this assignment must correspond with
the name as written upon the face of the purchase option in every particular,
without alteration or enlargement or any change whatever.

 

Signature(s) Guaranteed:

  THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15).

 



2 